Rombatieb, J.,
delivered the opinion of the court.
The defendant, Walker, is the owner of certain real estate in the city of St. Louis, and the plaintiff obtained a judgment on a mechanic’s lien against this property before a justice of the peace under the provisions of article 4, chapter 44, Revised Statutes. The defendant *8appealed from such judgment but his appeal was dismissed in the circuit court for want of notice.
A transcript of the justice’s judgment was thereupon filed in the clerk’s office of the circuit court, and an execution issued thereon under the provisions of section 2878, Revised Statutes, against James E. Donnelly, the contractor, and the property of Isaac H.'Walker. The defendant moved to quash this execution, on the ground that the proceedings before the justice were without jurisdiction in the premises, against the defendant’s property. His motion was overruled by the court, and the correctness of that ruling is brought here for review by this appeal.
It will be thus seen that the only point for our consideration is whether the judgment of the justice, as far as the same affects the defendant, Walker’s, property, is void for want of jurisdiction. Mere error or irregularity, preceding the rendition of the judgment, would not warrant a motion to quash the final process issued thereon, but want of jurisdiction will. Holzhour v. Meer, 59 Mo. 434.
Two points are made by the appellant on the question of jurisdiction. First, that it does not appear in the record that the plaintiff filed with the clerk of the circuit court, the notice required by section 2874, showing when and before what justice of the peace the suit was to be instituted. Second, that it does affirmatively appear that he did not file with the justice, a statement of the facts constituting his cause of action as required by section 2874.
There is no evidence in the record, as to whether the plaintiff ever complied with the provisions of the law first hereinabove stated, in regard to notice. If this was a mere question of jurisdiction of the defendant’s person, we would not hesitate to hold that the defendant, Walker, waived the omission by personal' appearance. Robinson v. Walker, 45 Mo. 120. But this is a question of jurisdiction of subject matter. A justice of the peace has no jurisdiction to entertain a mechanic’s lien suit, until all *9pre-requisite conditions to confer such jurisdiction upon him have been complied with. The notice, which the statute requires to be filed in the circuit clerk’s office, prior to the institution of the suit, is as essential a prerequisite as the filing of the account which is to constitute the lien ; and as the justice is not' only an inferior court, but one whose jurisdiction in the premises is limited and statutory, his jurisdiction in these cases must appear on the face of the proceedings. Cunningham v. Pacific R. R. Co., 61 Mo. 33; Haggard v. Atlantic & P. R. R. Co., 63 Mo. 302; Fletcher v. Keyte, 66 Mo. 285; McQuoid v. Lamb, 19 Mo. App. 153 (1 West. Rep. 433).
A second point made by the appellant is likewise well taken. The statute requires that before any process shall be issued, the plaintiff shall file with the justice “a statement constituting his cause of action.” The statement of such cause of action must necessarily include a statement of facts, which would give him a lien on the property. In proceedings under the same law in courts of record the statute provides that “the petition shall allege the facts necessary for securing a lien.” In construing this latter law the courts of this state have uniformly held that the omission of any facts in the plaintiff ’ s petition, which are essential to give him a lien, is fatal to the proceeding. Heltzell v. Langford, 33 Mo. 396; Gault v. Soldani, 34 Mo. 150; Bradish v. James, 83 Mo. 313. True it is that technical precision is not required in statements filed before a justice. City of Kansas v. Johnson, 78 Mo. 667. But here the justice’s jurisdiction depends upon the fact that a statement constituting the cause of action be filed. Reasoning from analogies, and keeping the proposition in view, that the jurisdiction of inferior courts must appear upon the face of the proceedings, >we must come to the conclusion that the statement filed before the justice must state all the facts essential to the plaintiff’s cause of action as a lien against the property, before the justice can exercise jurisdiction against the property. This was unquestionably not done *10in this proceeding. The statement filed before the justice neither avers any notice of suit filed with the circuit clerk, nor does it aver that the plaintiff complied with the requirements of the law in filing with the circuit clerk “a just and true account of the amount due him after all just credits have been given.”
The allegation of the statement is that the plaintiff in proper time filed a notice of lien claimed upon said premises for the indebtedness aforesaid, which notice, specified the amount of the claim. The law requires an account to be filed and not a notice of lien, and the allegation that the plaintiff filed a notice specifying the amount of the claim can not by any reasonable intendment be held to comprehend the filing of an account. This is not a case where a defective averment can be aided by verdict. The averment is jurisdictional and, therefore, essential. The rule on that subject, as applied to verdicts of courts of record, is, that matters informally stated are aided by verdict, but the omission of essential averments, can not be thus supplied, unless the statement or declaration contains terms sufficiently general to comprehend, them by fair and reasonable intendment. Frazer v. Roberts, 32 Mo. 457; Jones v. Tuller, 38 Mo. 363; Inhabitants of Clinton v. Williams, 53 Mo. 141; International Bank v. Franklin Co., 65 Mo. 110.
These considerations lead inevitably, to the conclusion that the judgment of the trial court overruling the plaintiff’s motion to quash the execution must be reversed, and the cause remanded. It is so ordered.
All the judges concur.